OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on November 14,1979.
On September 11, 1985, respondent was found guilty, after a nonjury trial in the Supreme Court, Westchester County, of three counts of grand larceny in the second degree, all class D felonies (Penal Law § 155.35). On October 9, 1985 respondent was sentenced to five years’ probation, with the condition that he make restitution and perform 2,000 hours of community service.
Pursuant to Judiciary Law § 90 (4), respondent ceased to be an attorney and counselor-at-law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Gibbons, Thompson and Brown, JJ., concur.